internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc intl plr-101693-99 date date legend index number number release date in re taxpayer fye and fye country x dear this replies to a letter dated date in which taxpayer requests an extension of time under sec_301_9100-3 to file the agreement and certification described in sec_1_1503-2a c for the fiscal years ending fye and as the case may be and to replace the agreements filed under sec_1_1503-2a c with the agreement described in sec_1_1503-2 as provided in sec_1_1503-2 for fye supplementary information was submitted in letters dated date and date the information submitted for consideration is substantially as set forth below the ruling contained in this letter is predicated upon facts and representations plr submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for a ruling verification of the factual information representations and other data may be required as a part of the audit process taxpayer conducted business in country x through a branch x branch taxpayer’s x branch sustained losses for fye through these losses were not and have not been used to offset the income of any other persons under the laws of country x or any other foreign_country the losses of the x branch had been included in the consolidated income of taxpayer’s parent for each fye through in the process of collecting documentation for purposes of obtaining a closing_agreement as prescribed in sec_1 g iv b it was noted that no agreement or certification was filed for any fiscal_year prior to fye taxpayer’s request is being made notwithstanding that the dual_consolidated_loss issue was not raised by the irs at the time of the examination of the years in question in the present situation sec_1_1503-2a c fixes the time to file the agreements and certifications for fye and and sec_1_1503-2 fixes the time to replace the agreements filed under sec_1_1503-2a c with an agreement described in sec_1 g i therefore the commissioner has discretionary authority pursuant to sec_301_9100-3 to grant taxpayer an extension of time provided that taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the standards set forth in sec_301_9100-3 to make a regulatory election under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301 -1 b defines a regulatory election as an election whose due_date is prescribed by a regulation a revenue_ruling revenue_procedure notice or announcement treas reg provides standards for extensions of time for making regulatory elections when the deadline for making the election is other than a due_date prescribed by statute sec_301_9100-3 provides that requests for relief subject_to this section will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the plr taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government based on the facts and circumstances of this case we conclude that taxpayer satisfies the standards of sec_301_9100-3 accordingly taxpayer is granted an extension of time under until days from the date of this ruling letter to file the agreements and certifications described in sec_1_1503-2a c for fye and as the case may be and to replace the agreements filed under sec_1_1503-2a c for fye and with the agreement described in sec_1_1503-2 as provided in sec_1_1503-2 for fye no ruling has been requested and none is expressed as to the application of any other section of the code or regulations to the facts presented a copy of this ruling letter should be associated with the agreements and certifications this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to taxpayer and the other authorized representative sincerely s allen goldstein allen goldstein reviewer office of the associate chief_counsel international
